The appellant was convicted for the possession of a still or apparatus to be used for manufacturing prohibited liquors.
The appellant (defendant in the court below), with his 10 year old son, was found putting wood on a fire under a still containing mash from which alcoholic liquor is made. The evidence without conflict showed that the defendant had dominion over and control of the still, although it was not shown to be on his premises. The still when found was complete and in operation. At the time of the trial the cap had been mislaid, and was not introduced in evidence with the other parts of the still. No exceptions were reserved to the evidence.
Charges 1, 2, and 3, requested by the defendant, were abstract, as the evidence showed without conflict that the still when found was complete, although at the time of the trial the cap could not be found. The only evidence on this point was that of the state's witness Hughes. The defendant did not testify, and there was no evidence in conflict with that of the state's witness Hughes. The requested charges were properly refused.
The record discloses no error.
The judgment of the circuit court is affirmed.
Affirmed.